 1

 2

 3

 4

 5

 6
                                                                        JS-6
 7

8                             UNITED STATES DISTRICT COURT

 9                           CENTRAL DISTRICT OF CALIFORNIA

10

11   JOHN R. MARTINEZ,                           Case No. 8:18-01789 VBF (ADS)

12                              Plaintiff,

13                              v.               JUDGMENT

14   DAVID MAIN et al.,

15                              Defendants.

16

17         IT IS HEREBY ADJUDGED that this case is dismissed without prejudice

18   pursuant to Federal Rule of Civil Procedure 41(b).

19

20   DATED: February 12, 2020                       __________________________

21                                                     The Hon. Valerie Baker Fairbank
                                                      Senior United States District Judge
22

23

24
